Exhibit 12.4 Ameren Energy Generating Company Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2007 2006 Net income from continuing operations $ 83,855 $ 48,929 Less- Change in accounting principle - - Less- Income from equity investee - - Add- Taxes based on income 52,306 21,955 Net income before income taxes and change in accounting principle 136,161 70,884 Add- fixed charges: Interest on long term debt 42,062 (1) 59,070 Estimated interest cost within rental expense 106 107 Amortization of net debt premium, discount, and expenses 440 586 Total fixed charges 42,608 59,763 Earnings available for fixed charges $ 178,769 $ 130,647 Ratio of earnings to fixed charges 4.19 2.18 (1)Includes FIN 48 interest expense
